Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Allowed Claims
Claims 1-14 are allowed.
The following is a statement of reasons for the indication of allowable subject matter.

Applicant invention is directed to specific tokens created on a user device enabling a user on the user device to be authenticated for web services access.

Various discover prior art relate to applicant’s invention and disclose similar features.  For example, there are various element known in the prior art corresponding to the claimed limitation of the independent claims, e.g. the use of the tokens in authenticating user to web services (e.g. session cookie issued by a server to a user device), tokens including expiration time (e.g. certificates, cookies, etc.), creating tokens on a user device (USPN 9477825 as well as tokens issued during a user logon to secure user clients (e.g. Windows SAT)) and creating multiple tokens (USPUB 20070162581, 20150074407), authenticating the user according to the session or the identity token (USPUB 20150074407), etc.

However, none of the discovered art teaches all the limitations with all the details, e.g. the particular tokens (which, in light of the specification the examiner gave the 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on statement of Reasons for Allowance”.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peter Poltorak whose telephone number is (571) 272-3840.  The examiner can normally be reached from Monday through Thursday from 9:00 until 5:00, and every other Friday from 9:00 until 5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on (571) 272-3839. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Group receptionist whose telephone number is (571) 272-1600.
/PIOTR POLTORAK/Primary Examiner, Art Unit 2433